Manas Petroleum Corporation Bahnhofstrasse 9 6341Baar, Switzerland June 17, Ms. Anne Nguyen Parker Branch Chief Division of Corporation Finance Mail Stop Washington, D.C. 20549-7010 Re:Manas Petroleum Corporation Registration Statement on Form SB-2 as amended on Form S-1 Filed April 24, 2008 File No. 333-147567 Form 10-KSB for the Fiscal Year Ended December 31, 2007 Filed April 1, 2008 File No. 333-107002 Form 10-Q for the Quarter Ended March 31, 2008 Filed May 12, 2008 File No. 333-10702 Dear Ms.
